DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/16/2021 and 09/29/2021; the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-7, 9, 13-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over WO2018232090-A1 to Chen in view of WO2018232090-A1 to CN-105451341-A to Zhou.
Regarding claim Chen teaches…teaches. a beam measurement method, comprising(summary, discloses a method and apparatus for performing beam management (measurement)  using multiple reference signals and may include unified configuration, beam measurement, reporting and beam indication and transmission/reception to multiple devices may also be performed): sending, by a network-side device, configuration information to a terminal device (P. 30), wherein the configuration information comprises information related to channel state information-reference signal (CSI-RS) resources that are used for beam measurement on an unlicensed frequency band (UFB) (P.32 ); but does not teach…and sending, by the network-side device, a CSI-RS resource to the terminal device based on the configuration information, so that the terminal device performs beam measurement on the UFB based on the configuration information and the CSI-RS resource (P. ).

Zhou teaches… and sending, by the network-side device, a CSI-RS resource to the terminal device based on the configuration information (Page 1, Lns. 39-44), so that the terminal device performs beam measurement on the UFB based on the configuration information and the CSI-RS resource (Page 4, Lns. 48).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen by incorporating the teachings of Zhou because it allows an apparatus or method to provide the location of the resources through higher layer signaling and user competition for resources reducing signal overhead by bypassing physical layer overhead that it is quite extensive (Zhou, page 2, Lns. 38-41, and 47-51). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 2 Chen and Zhou teach the method according to claim 1, Chen teaches…wherein the information related to CSI-RS resources that are used for beam measurement on a UFB comprises that: the CSI-RS resource has at least one slot offset, wherein the CSI-RS resource belongs to a CSI-RS resource set (Fig. 19, P. 27).

Regarding claim 3 Chen and Zhou teach the method according to claim 2, Zhou teaches…wherein the information related to CSI-RS resources that are used for beam measurement on a UFB further comprises: a time-domain transmission mode of the CSI-RS resource (Page 4, Ln 11), and wherein the time domain transmission mode of the CSI-RS resource is any one of the following modes: a periodic mode (Page 8, ln. 53), an aperiodic mode (Chen, P. 106), and a semi-persistent mode (Chen, P. 101, Lns. 11).

Regarding claim 4 Chen and Zhou teach the method according to claim 3, Chen teaches…wherein the time domain transmission mode of the CSI-RS resource is the semi-persistent mode, and the method further comprises: sending, by the network-side device, a media access control (MAC) control element (CE) command to the terminal device, so that the terminal device activates the CSI-RS resource according to the MAC CE command (P131-132 discloses gNB sending a MAC-CE message); or wherein the time domain transmission mode of the CSI-RS resource is the aperiodic mode, and the method further comprises: sending, by the network-side device, physical layer signaling to the terminal device to trigger the CSI-RS resource set.

Regarding claim 5 Chen and Zhou teach the method according to claim 4, Chen teaches…wherein the sending, by the network-side device, physical layer signaling to the terminal device to trigger the CSI-RS resource set to which the CSI-RS resource belongs comprises: sending, by the network-side device, group common downlink control information (DCI)  (P.119) or an uplink grant (UL-grant) signaling field to the terminal device to trigger the CSI-RS resource set to which the CSI-RS resource belongs.

Regarding claim 6 Chen and Zhou teach the method according to claim 5, Chen teaches…wherein the DCI comprises: a signaling field used to trigger the aperiodic CSI-RS resource (P. 221).

Regarding claim 7 Chen and Zhou teach the method according to claim 1, Chen teaches…wherein the information related to CSI-RS resources that are used for beam measurement on a UFB comprises that: at least one CSI-RS resource is associated with one synchronization signal block (SSB) resource (P.84-85 discloses the CSI-RS associated with one synchronization SSB resource for beam management ).

Regarding claim 9 Chen and Zhou teach the method according to claim 7, Zhou teaches…wherein the sending, by the network-side device, the CSI-RS resource to the terminal device based on the configuration information comprises: sending, by the network-side device, the SSB resource and the CSI-RS resource associated with the SSB resource to the terminal device, and wherein the sending, by the network-side device, the SSB resource and the CSI- RS resource associated with the SSB resource to the terminal device comprises: if the at least one CSI-RS resource uses a same listen before talk (LBT) measurement result as the SSB resource and the LBT measurement result is that a current channel state is idle, sending, by the network-side device, the SSB resource and the CSI-RS resource associated with the SSB resource to the terminal device (Page 2, Lns. 5-27, discloses the usage of LBT and if the medium is free (idle) the CSI-RS is sent to the terminal devices described as UE or multiple UE’s followed by a discussion of potential inefficiencies due to large overhead of physical layer signaling).

Regarding claim 13 Chen and Zhou teach the method according to claim 1, Chen teaches…wherein a sub-time unit in the configuration information is less than one symbol. (P.72, discloses the flexibility to send with scalable numerology that can encompass variable lengths in symbols)

Regarding claim 14 Chen teaches.…a network-side device, comprising (P.30): a memory, a processor, and a program that is stored in the memory and capable of running on the processor, wherein when executing the program, the processor is configured to (Fig. 4, example 400 uses the same architecture for the base station as the terminal unit with similar components): send configuration information to a terminal device (P. 30), wherein the configuration information comprises information related to channel state information-reference signal (CSI-RS) resources that are used for beam measurement on an unlicensed frequency band (UFB); and send a CSI-RS resource to the terminal device based on the configuration information (P. 32), but does not teach…so that the terminal device performs beam measurement on the UFB based on the configuration information and the CSI-RS resource.

Zhou teaches… so that the terminal device performs beam measurement on the UFB based on the configuration information and the CSI-RS resource (Page 4, Lns. 48).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen by incorporating the teachings of Zhou because it allows an apparatus or method to provide the location of the resources through higher layer signaling and user competition for resources reducing signal overhead by bypassing physical layer overhead that it is quite extensive (Zhou, page 2, Lns. 38-41, and 47-51). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 15. The network-side device according to claim 14, Chen teaches…wherein the information related to CSI-RS resources that are used for beam measurement on a UFB comprises that: the CSI-RS resource has at least one slot offset, wherein the CSI-RS resource belongs to a CSI-RS resource set (Fig. 19, P. 27).

Regarding claim 16 Chen and Zhou teach the network-side device according to claim 14, Chen teaches…wherein the information related to CSI-RS resources that are used for beam measurement on a UFB comprises that: at least one CSI-RS resource is associated with one synchronization signal block (SSB) resource  (P.84-85 discloses the CSI-RS associated with one synchronization SSB resource for beam management ).

Regarding claim 18Chen teaches…a terminal device (P. 48), comprising a memory, a processor, and a program that is stored in the memory and capable of running on the processor (P.48, Lns. 1-6 ), wherein when the processor executes the program, the processor is configured to: receive configuration information and a channel state information-reference signal (CSI-RS) resource from a network-side device (P. 49, Lns. 1-3), but does not teach…wherein the configuration information comprises information related to CSI-RS resources that are used for beam measurement on an unlicensed frequency band (UFB); and perform beam measurement on the UFB based on the configuration information and the CSI-RS resource.

Zhou teaches… wherein the configuration information comprises information related to CSI-RS resources that are used for beam measurement on an unlicensed frequency band (UFB) (Page 1, Lns. 39-44),; and perform beam measurement on the UFB based on the configuration information and the CSI-RS resource (Page 4, Lns. 48).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen by incorporating the teachings of Zhou because it allows an apparatus or method to provide the location of the resources through higher layer signaling and user competition for resources reducing signal overhead by bypassing physical layer overhead that it is quite extensive (Zhou, page 2, Lns. 38-41, and 47-51). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim(s) 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over WO2018232090-A1 to Chen and WO2018232090-A1 to CN-105451341-A to Zhou in view of US-20180287683-A1 to Subramanian.

Regarding claim 8 Chen and Zhou teach the method according to claim 7, Chen teaches…wherein that at least one CSI-RS resource is associated with one synchronization signal block (SSB) resource comprises that: but does not teach…the at least one CSI-RS resource is in a same discovery reference signal DRS slot as the SSB resource.

Subramanian teaches… the at least one CSI-RS resource is in a same discovery reference signal DRS slot as the SSB resource (P.56, Lns. 1-4, discloses the CSI-RS that can be in a signal DRS slot).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen and Zhou by incorporating the teachings of Subramanian because it allows an apparatus or method to provide the location of the resources through the measurement of synchronization signals beams using the same framework as channel State Information -RS (Subramanian, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 10 Chen and Zhou teach the method according to claim 7, wherein the SSB resource comprises a primary synchronization signal (PSS) and a secondary synchronization signal SSS (P. 85 Lns. 3-5 discloses the usage of SSB resources ); but does not teach…and that at least one CSI-RS resource is associated with one synchronization signal block (SSB) resource comprises that: the at least one CSI-RS resource is located on another resource element RE of a symbol on which the PSS or the SSS is located; or the at least one CSI-RS resource is located on an RE on which an original physical broadcast channel (PBCH) in the SSB resource is located; or the at least one CSI-RS resource is located on another RE of a symbol on which an original PBCH in the SSB resource is located; or, wherein that at least one CSI-RS resource is associated with one synchronization signal block (SSB) resource comprises that: the at least one CSI-RS resource is located on another RE of a symbol on which the SSB resource is located; or, wherein there is another downlink symbol after the SSB resource in a slot in which the SSB resource is located; and that at least one CSI-RS resource is associated with one synchronization signal block (SSB) resource comprises that: the at least one CSI-RS resource is located on the another downlink symbol, or the at least one CSI-RS resource is located on a downlink symbol in another slot after the slot in which the SSB resource is located; or, wherein there is no other downlink symbol after the SSB resource in a slot in which the SSB resource is located; and that at least one CSI-RS resource is associated with one synchronization signal block (SSB) resource comprises that: the at least one CSI-RS resource is located on a downlink symbol in another slot after the slot in which the SSB resource is located.

Subramanian teaches… and that at least one CSI-RS resource is associated with one synchronization signal block (SSB) resource comprises that: the at least one CSI-RS resource is located on another resource element RE of a symbol on which the PSS or the SSS is located (P.56, Lns. 1-5, discloses the CSI-RS located on one RE with the PSS or SSS is located); or the at least one CSI-RS resource is located on an RE on which an original physical broadcast channel (PBCH) in the SSB resource is located; or the at least one CSI-RS resource is located on another RE of a symbol on which an original PBCH in the SSB resource is located; or, wherein that at least one CSI-RS resource is associated with one synchronization signal block (SSB) resource comprises that: the at least one CSI-RS resource is located on another RE of a symbol on which the SSB resource is located; or, wherein there is another downlink symbol after the SSB resource in a slot in which the SSB resource is located; and that at least one CSI-RS resource is associated with one synchronization signal block (SSB) resource comprises that: the at least one CSI-RS resource is located on the another downlink symbol, or the at least one CSI-RS resource is located on a downlink symbol in another slot after the slot in which the SSB resource is located; or, wherein there is no other downlink symbol after the SSB resource in a slot in which the SSB resource is located; and that at least one CSI-RS resource is associated with one synchronization signal block (SSB) resource comprises that: the at least one CSI-RS resource is located on a downlink symbol in another slot after the slot in which the SSB resource is located.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen and Zhou by incorporating the teachings of Subramanian because it allows an apparatus or method to provide the location of the resources through the measurement of synchronization signals beams using the same framework as channel State Information -RS (Subramanian, Abs). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claim(s) 11, 12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WO2018232090-A1 to Chen and WO2018232090-A1 to CN-105451341-A to Zhou in view of US2020029672-A1 to WU et al., from here on Wu.

Regarding claim 11 Chen and Zhou teach the method according to claim 1, wherein the information related to CSI-RS resources that are used for beam measurement on a UFB comprises: but does not teach…the at least one CSI-RS resource is associated with one tracking reference signal (TRS) resource.

Wu teaches… the at least one CSI-RS resource is associated with one tracking reference signal (TRS) resource (P.669 ).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen and Zhou by incorporating the teachings of Wu because it allows an apparatus or method to provide the location of the resources through the usage of resources that are measured and tracked (Wu, 256). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Regarding claim 12 Chen and Zhou teach the method according to claim 11, wherein the information related to CSI-RS resources that are used for beam measurement on a UFB further comprises that:  Wu teaches…the TRS resource is located on a same symbol as one SSB resource, or the TRS resource is associated with one SSB resource and the TRS resource and the SSB resource are located on different symbols (P.257).

Regarding claim 17 Chen and Zhou teach the network-side device according to claim 14, wherein the information related to CSI-RS resources that are used for beam measurement on a UFB comprises: but do not teach the at least one CSI-RS resource is associated with one tracking reference signal (TRS) resource.

Wu teaches… the at least one CSI-RS resource is associated with one tracking reference signal (TRS) resource (P.669).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Chen and Zhou by incorporating the teachings of Wu because it allows an apparatus or method to provide the location of the resources through the usage of resources that are measured and tracked (Wu, 256). The motivation is that by applying a well-known standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Allowable Subject Matter
Claims 19 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the allowance of the claims under discussion is the inclusion of “a time domain transmission mode of the CSI-RS resource is a semi-persistent mode, and the processor is further configured to: receive a media access control (MAC) control element (CE) command from the network-side device; and activate the CSI-RS resource according to the MAC CE command, or wherein a time domain transmission mode of the CSI-RS resource is an aperiodic mode, and the processor is further configured to: receive physical layer signaling from the network-side device to trigger a CSI-RS resource set to which the CSI-RS resource belongs… and use an average of at least one measurement result of one CSI-RS resource as a final beam measurement result of the CSI-RS resource, or select one measurement result from the at least one measurement result as the final beam measurement result of the CSI-RS resource.” as the prior art of record in stand-alone form nor in combination read into the presented claims as supported by the specification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO form PTO-892: US20180227106-A1 to Kim discloses supporting CSI-RS in unlicensed band; US-20160227571-A1 to Beak discloses measuring reports between UE and Base station; US-20180324039-A1 to Jin discloses CSI-RS  in higher layer signaling and beam management.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582. The examiner can normally be reached Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        




/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476